DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 1-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-20 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
		Election of Species
	Claims 1, 13, 15 and 18 are generic to the following disclosed patentably distinct species:
A species of a polymeric nanoparticle with specificity to (i) a shell material and (ii) one or more nanocomplexes with specificity to a (iii) cationic lipid and a (iv) polynucleotide.
	 The species are independent or distinct because at least the following reason(s) apply:
	Different species of polymeric nanoparticles including different shell/core materials exist in the art each having a different chemical structure and (bio)chemical properties associated therewith. Additionally, different nanocomplexes (cationic polymer:polynucleotide) exist in the art each having a different chemical structure (e.g. DNA is double stranded vs. RNA single stranded) and associated (bio)chemical properties. Accordingly, the different species of polymeric nanoparticles are considered distinct in the context of claimed invention.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search of a species of items (a)(i) through (a)(iv) would not necessarily overlap or be coextensive with a search of other species, especially considering the different classes of chemicals disclosed. For example, a search of the patent or non-patent literature for a DNA-delivery system would not necessarily overlap with a search for a RNA-delivery system. Accordingly, the different disclosed species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 112, first paragraph.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	During a telephone conversation with Karen W. Whitney on 09/12/2022 a provisional election was made without traverse to of the following species: (a)(i) poly(D,L-lactic-co-glycolic acid)(PLGA), (a)(ii)-(a)(iv) is poly(β-amino ester)(PBAE), L-PBAE the lipid being dodecanoic acid (C12), and the polynucleotide is mRNA, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are currently withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
	The U.S. effective filing date has been determined to be 04/27/2020, the filing date of the U.S. Provisional Application No. 63/015,967.

Information Disclosure Statement
	The information disclosure statement submitted on 07/26/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. The four Non-Patent Literature document cited on Applicant’s IDS have not been considered because no copies have been provided as required (see, 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3-5, 7, 9, 12, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is rejected as being indefinite because the claim recites “wherein the cationic molecule comprises: […]” (line 1) with a Markush group of alternatives (i.e. PBAE, pEI, pDMAEMA, pLL or derivatives, or conjugates thereof). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claim 6 is rejected as being indefinite because the claim recites “the one or more lipid acids comprising: […]” (line 3) with a Markush group of alternatives (i.e. C1-C26 or derivatives, or conjugates thereof). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claim 7 is rejected as being indefinite because the claim recites “wherein the polynucleotide comprises […] (line 1) with a Markush group of alternatives (i.e. a cDNA, an siRNA, […] or their antisense […] or circular varieties). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claim 9 is rejected as being indefinite because the claim recites “a biodegradable amphiphilic material comprising […]” (line 2) with a Markush group of alternatives (i.e. a PLA, a PGA, a PLGA or combinations thereof). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claim 12 is rejected as being indefinite because the claim contains the trademark/trade name PicoGreen1 in line 2. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fluorescent chemicals for use in scientific research and, accordingly, the identification/description is indefinite.
	Claim 13 is rejected as being indefinite because the claim recites “the cationic molecule comprises […]” (line 10) with a Markush group of alternatives (i.e. PBAE, pEI, pDMAEMA, pLL or derivatives, or conjugates thereof). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claim 15 is rejected as being indefinite because the claim recites “a cationic molecule comprising […]” (line 2) with a Markush group of alternatives (i.e. PBAE, pEI, pDMAEMA, pLL or derivatives, or conjugates thereof). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claim 15 is further rejected as being indefinite because the claim recites “the one or more lipid acids comprising […]” (line 5) with a Markush group of alternatives (i.e. C1-C26 or derivatives, or conjugates thereof). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claim 19 is rejected as being indefinite because the claim recites “wherein the polynucleotide comprises […] (line 1) with a Markush group of alternatives (i.e. a cDNA, an siRNA, […] or their antisense […] or circular varieties). A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP §2173.05(h)).
	Claims 4-5, 14, 16 and 17 are rejected as depending from and doing nothing to cure the shortcoming of the parent claim(s) as detailed above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Nanoparticle depots for controlled and sustained gene delivery,” first published 16-March-2020; ELSEVIER; Journal of Controlled Release, Vol. 322, 622-631) in view of Zhao et al. (“Induction of HIV-1 gag specific immune response by cationic micelles mediated delivery of gag mRNA,” 2016; INFORMA; Drug delivery, Vol. 23, No. 7, pp. 2596-2607); Wang et al. (“A Combinatorial Library of Unsaturated Lipidoids for Efficient Intracellular Gene Delivery,” 2012; ACS; ACS Synthetic Biology, Vol. 1, pp. 403-407) and KACZMAREK (“Development of Polymer-Lipid Nanoparticles for Potent mRNA Delivery to the Lung,” doctoral thesis, 2018, Massachusetts Institute of Technology, pp. 1-199).
	The Li et al. reference appears to list the three named inventors as authors therefore, Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Applicants Claims
	Applicant claims a nanoparticle delivery system comprising a plurality of nanoparticle depots, each of the nanoparticle depots comprising: a polymeric nanoparticle comprising a shell encapsulating a core; and one or more nanocomplexes within the polymeric nanoparticle, the nanocomplexes comprising cationic molecule and a polynucleotide (instant claim 1).
	Applicant claims a nanoparticle delivery system comprising a plurality of nanoparticle depots, each of the nanoparticle depots comprising: a polymeric nanoparticle comprising a poly(D,L-lactic-co-glycolic acid)(PLGA)-polyethylene glycol (PEG) block co-polymer, wherein the shell comprises the PLGA and an outer surface of the polymer protective nanoparticle comprises the PEG, the polymeric nanoparticle having a mean particle size in the range of from 50 nm to 500 nm; and one or more nanocomplexes located in the core of the polymeric nanoparticle, the nanocomplex comprises a cationic molecule and a polynucleotide, the cationic molecule comprises a poly(β-amino ester) (PBAE) […] the nanocomplex having a mean particle size range of from 5 nm to 80 nm (instant claim 13).
	Applicant claims a lipid conjugated cationic molecule comprising: a cationic molecule comprising a poly(β-amino ester)(PBAE) […]; and one or more lipid acids, the one or more lipid acids comprising […] dodecanoic acid (C12) […] (instant claim 15).
	Applicant claims a nanoparticle delivery system comprising one or more nanocomplexes, the nanocomplex comprises the lipid conjugated cationic molecule of claim 15 and a polynucleotide (instant claim 18).
	Applicants have elected the following species for initial examination on the merits: (a)(i) poly(D,L-lactic-co-glycolic acid)(PLGA), (a)(ii)-(a)(iv) is poly(β-amino ester)(PBAE), L-PBAE the lipid being dodecanoic acid (C12), and the polynucleotide is mRNA.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            Li et al. teaches nanoparticle depots for controlled and sustained gene delivery (see whole document) including PLGA-PEG/PBAE/pGFP (pGFP is green fluorescent protein encoding plasmid)(p. 624, §2.4; p. 626, Figures 1A-C). Li et al. teaches that “this NP-based nucleic acid depot approach can be applied to other cationic molecules, polymeric NPs and nucleic acids (siRNA, microRNA, mRNA, etc.) for screening of NP-based nucleic acid therapeutics delivery systems with prolonged drug release capability and translational potential.” (p. 623, col. 2, first full paragraph). Li et al. teaches the nanoparticle, nanocomplexes size and zeta potential in the claimed ranges (p. 626, Figure 1A-C)

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Li et al. is that Li et al. does not expressly teach the cationic polymer PBAE conjugated to a lipid such as lauric acid (C12 fatty acid).
	Zhao et el. teaches “mRNA molecules are single-stranded nucleic acids that are vulnerable under RNase existing in the human skin and tissues. In this study, a self-assembled cationic nanomicelle based on polyethlyeneimine-stearic acid (PSA) copolymer were developed to delivery HIV-1 gag encoding mRNA to dendritic cells and BALB/c mice.” [emphasis added](see whole document, particularly the abstract)(instant claims 1, 4-6, 13-15; cationic polymer-stearic acid conjugate). Zhao et al. further teaches that “there are great benefits in using messenger RNA (mRNA) for gene vaccine application: such as high transfection efficiencies in non-dividing cells, easy production and high safety without integrating into host genome.” (p. 2596, col. 1, lines 7-11). Zhao et al. further teaches that: “problems had emerged regarding the stability of mRNA: it was easily degraded by the presence of nuclease in tissue and skin […]. To solve these problems, several kinds of non-viral carriers had been evaluated for efficient mRNA administration. Most of them were based on cationic lipids.” And that: “Besides lipids, cationic polymers have also been widely investigated for the delivery of mRNA. […] However, more potent carriers for mRNA delivery are highly required to mediate the application of mRNA vaccine strategies.” (p. 2596, col. 2).
	Zhao et al. teaches that “to the best of our knowledge, cationic micelles have never been reported as an efficient vehicle for mRNA vaccine delivery. We have previously reported that stearic acid and branched PEI-2k conjugates (PSA) could form self-assembled cationic micelles.” And that: “The objective of the present work was to evaluate the capability of PSA cationic micelles for mRNA vaccines delivery.” (p. 2597, col. 1, 1st paragraph; Figure 1). Zhao et al. does not expressly teach the combination of poly(β-amino ester)(PBAE) with a fatty acid such as lauric acid.
	Regarding the elected species of lipid (dodecanoic acid - C12), Wang et al. teaches a library of (un)saturated lipidoid (lipid-like molecules) for intracellular gene delivery (see whole document). Particularly, Wang et al. teaches “A combinatorial library of unsaturated lipidoids was synthesized through the Michael addition of amines to oleyl acrylamide. Their capability in facilitating in vitro gene delivery was evaluated by transfecting HeLa cells with EGFP-encoding plasmid DNA and mRNA. The preliminary screening results indicated that lipidoids with unsaturated oleyl tails are superior transfection agents compared to saturated lipidoids with n-octadecyl tails under the same conditions. The different transfection abilities of the unsaturated and saturated lipidioids were ascribed to the large, tightly packed lipoplexes of saturated lipidoids. The potential applications of the library of lipidoids were further expanded by looking at their ability to transfect fibroblasts as well as different cancerous cell lines.” (abstract). Wang et al. teaches that: “As shown in Figure 1, a library of unsaturated and saturated lipidoids was prepared through the reaction of amines with oleyl acrylamide (Figure 1B, I) and n-octadecyl acrylamide (Figure 1B, II), respectively. This was completed in the absence of any solvents or catalysts, and the simple and mild reactions allowed us to generate a structurally diverse library of 32 lipidoids. Their capability to facilitate intracellular gene delivery was first evaluated by delivering enhanced green fluorescent protein (EGFP)-encoding DNA and mRNA (mRNA) into human cervical carcinoma cells (HeLa). The preliminary screening results indicated that unsaturated lipidoids are the superior gene transfection agent compared to saturated lipidoids under the same conditions. Such differences can be ascribed to the large, tightly packed lipoplexes of the saturated lipidoids, which prohibit efficient cellular uptake of lipidoid/gene complexes and intracellular gene releases.” (p. 403, paragraph bridging cols. 1-2). 
	Additionally, regarding the species C12, the examiner cites KACZMAREK teaching Development of Polymer-Lipid Nanoparticles for Potent mRNA Delivery to the Lung, and particularly teaching a C12-alkylamine as a top performer (p. 44-45, Figures 2-1 & 2-2: “DD90-C12-122”). Thus, a C12 alkyl in the context of mRNA delivery to the lungs, it appears that C12 would have been a prima facie obvious species to select, that is, lauric acid rather than stearic acid taught by Zhao et al., in the PBAE-fatty acid suggested by the combination of Li et al. with Zhao et al.
	Regarding the molecular weight of the cationic polymer-lipid conjugate (instant claim 16), KACZMAREK teaches that “The Anderson et al. functional screen found no polymers possessing high transfection capabilities below a size of 10 kDa, which agrees with results that demonstrated a positive correlation between PEI molecular weight and its efficacy as a nucleic acid delivery vehicle.” (p. 30, lines 15-17). Additionally, PEI-stearic acid, the PEI being PEI-2K (or 2000 Daltons without the stearic acid) which would fall in the range of instant claim 16.
	Regarding the ratio of the lipid:cationic polymer in Zhao et al. appears to be 1:1 within the scope of instant claim 16.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a PLGA-PEG/PBAE/nucleic acid nanoparticle for controlled/sustained drug delivery, as suggested by Li et al., and to modify the PBAE with a fatty acid such as stearic acid for mRNA delivery, as suggested by Zhao et al., or lauric acid (C12) as suggested by Wang et al. and KACMAREK in order to improve stability of the mRNA nucleic acid.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a PBAE-lauric acid cationic-lipid conjugate for inclusion in the PLGA-PEG nanoparticles of Li et al. for the delivery of mRNA. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (WO-2020/077178-A1; published 16-APR-2020) in view of Zhao et al. (“Induction of HIV-1 gag specific immune response by cationic micelles mediated delivery of gag mRNA,” 2016; INFORMA; Drug delivery, Vol. 23, No. 7, pp. 2596-2607); ANDERSON (US 2019/0125874; published May, 2019); Wang et al. (“A Combinatorial Library of Unsaturated Lipidoids for Efficient Intracellular Gene Delivery,” 2012; ACS; ACS Synthetic Biology, Vol. 1, pp. 403-407); and KACZMAREK (“Development of Polymer-Lipid Nanoparticles for Potent mRNA Delivery to the Lung,” doctoral thesis, 2018, Massachusetts Institute of Technology, pp. 1-199).
Applicants Claims
	Applicant claims a nanoparticle delivery system comprising a plurality of nanoparticle depots, each of the nanoparticle depots comprising: a polymeric nanoparticle comprising a shell encapsulating a core; and one or more nanocomplexes within the polymeric nanoparticle, the nanocomplexes comprising cationic molecule and a polynucleotide (instant claim 1).
	Applicant claims a nanoparticle delivery system comprising a plurality of nanoparticle depots, each of the nanoparticle depots comprising: a polymeric nanoparticle comprising a poly(D,L-lactic-co-glycolic acid)(PLGA)-polyethylene glycol (PEG) block co-polymer, wherein the shell comprises the PLGA and an outer surface of the polymer protective nanoparticle comprises the PEG, the polymeric nanoparticle having a mean particle size in the range of from 50 nm to 500 nm; and one or more nanocomplexes located in the core of the polymeric nanoparticle, the nanocomplex comprises a cationic molecule and a polynucleotide, the cationic molecule comprises a poly(β-amino ester) (PBAE) […] the nanocomplex having a mean particle size range of from 5 nm to 80 nm (instant claim 13).
	Applicant claims a lipid conjugated cationic molecule comprising: a cationic molecule comprising a poly(β-amino ester)(PBAE) […]; and one or more lipid acids, the one or more lipid acids comprising […] dodecanoic acid (C12) […] (instant claim 15).
	Applicant claims a nanoparticle delivery system comprising one or more nanocomplexes, the nanocomplex comprises the lipid conjugated cationic molecule of claim 15 and a polynucleotide (instant claim 18).
	Applicants have elected the following species for initial examination on the merits: (a)(i) poly(D,L-lactic-co-glycolic acid)(PLGA), (a)(ii)-(a)(iv) is poly(β-amino ester)(PBAE), L-PBAE the lipid being dodecanoic acid (C12), and the polynucleotide is mRNA.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHAO teaches nanoparticles comprised of a poly(lactic acid-co-glycolic acid) (PLGA)-b-polyethylene glycol (PEG) copolymer (PLGA-b-PEG, or PLGA-PEG) formulated with polyethylenimine (PEI) for the delivery of nucleic acid molecules (see whole document, particularly claim 1)(instant claims 1, 9-10, 13: PLGA-PEG/core-shell nanoparticles). ZHAO teaches that that “PEG-b-PLGA was used for generation of the PLGA-PEG (PP) nanoparticles and then incubated with PEI to generate PP/PEI nanoparticles which were incubated with plasmid DNA for intravenous delivery to mice.” (p. 4, [0015]). ZHAO discloses that “The term "nanoparticle," as used herein, refers to a particle having at least one dimension in the range of about l nm to about 1000 nm, including any integer value between 1 nm and 1000 nm (including about 1, 2, 5, 10, 20, 50, 60, 70, 80, 90,100,200, 500, 1000 nm, and all integers and fractional integers in between). In some embodiments, the nanoparticle has at least one dimension, e.g., a diameter, of about 100 nm. In other embodiments, the nanoparticle has a diameter of about 200 nm, a diameter of about 500 nm, or a diameter of about 1000 nm (l μm).” ([0030])(instant claim 8).
	ZHAO teaches that PLGA is a widely-used polymer in nanoparticles due to its biocompatibility, low toxicity, and well-documented utility for sustained release, and has been approved by US. Food and Drug Administration and the European Medicine Agency for human use, and PLGA or PLGA-based nanoparticles have been widely employed for small molecule drug delivery applications ([0036])(instant claim 2). ZHAO further teaches that: “(PLGA)-b-polyethylene glycol (PEG) (PLGA-PEG) co-polymer is a biocompatible, amphiphilic block copolymer composed of a hydrophilic PEG block and a hydrophobic PLGA block. These materials have been used in control release and nanoparticle formulation for drug encapsulation and delive1y applications.” ([0036]). And that: “PLGA-PEG nanoparticles may be prepared using any suitable method known in the art for preparing polymer-based nanoparticles. Such methods include, but are not limited to, emulsion-solvent evaporation […]. In addition, PLGA-b-PEG raw material and PLGA-PEG nanoparticles are commercially available from a variety of sources and may be used m the context of the disclosure.” ([0037]).
	ZHAO teaches that “PEI is a synthetic cationic polymer with a repeating unit composed of an amine group and two carbon aliphatic CH2CH2 spacer. PEIs can compact DNA and RNA into complexes that are effectively taken up in cells, and therefore have been used in nucleic acid delivery and gene therapy applications […].” ([0039]).
	ZHAO teaches that “The composition described herein comprises one or more cargo molecules associated with the nanoparticle. The terms "cargo" or "cargo molecule," as used herein, refer to any entity (e.g. a small molecule, macromolecule or macromolecular complex), which may be delivered/transferred/is transferable across the membrane of a cell or into the cytosol or nucleus of a target cell. […] In some embodiments, the one or more cargo molecules is one or more nucleic acid molecules. The terms "nucleic acid molecule," "nucleic acid sequence," and "polynucleotide" are synonymous and are intended to encompass a polymer of DNA or RNA” [emphasis added]([0041]). And that “In other embodiments, the one or more nucleic acid molecules may be an RNA molecule. For example, the RNA molecule may be a messenger RNA (mRNA) sequence that encodes a protein.” [emphasis added]([0046])(instant claims 1-2, 7,18-19: mRNA).
	ZHAO teaches that “The PLGA-PEG nanoparticles were harvested by centrifugation at 12,000 rpm for 20 minutes and washed 3 times with ultrapure water. Second, the synthesized PLGA-PEG nanoparticles were mixed with polyethyleneimine (PEI) at 1 :4 (PLGA-PEG:PEI) ratio and incubated at room temperature for 72 hours. Following centrifugation at 19,000g for 20 minutes, the supernatant was collected, the s1ze of the harvested PLGA-PEG-PEI (PP/PEI) nanoparticles […] The size of PLGA-PEG nanoparticles was 35-70nm ([…]) (FIG. 2A), while the size of PP/PEI nanoparticles was 30-200 nm ([…]) (FIG. 2B). The zeta potential of PLGA-PEG and PP/PEI nanoparticles was -12 mV (FIG. 3A) and +23 mV (FIG. 3B), respectively.” ([0060])(instant claims 8 and 11).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHAO is that ZHAO does not expressly teach nanocomplexes comprising the cationic molecule PBAE modified by dodecanoic acid (C12) in combination with the polynucleotide mRNA.
	Zhao et el. teaches “mRNA molecules are single-stranded nucleic acids that are vulnerable under RNase existing in the human skin and tissues. In this study, a self-assembled cationic nanomicelle based on polyethlyeneimine-stearic acid (PSA) copolymer were developed to delivery HIV-1 gag encoding mRNA to dendritic cells and BALB/c mice.” [emphasis added](see whole document, particularly the abstract)(instant claims 1, 4-6, 13-15; cationic polymer-stearic acid conjugate). Zhao et al. further teaches that “there are great benefits in using messenger RNA (mRNA) for gene vaccine application: such as high transfection efficiencies in non-dividing cells, easy production and high safety without integrating into host genome.” (p. 2596, col. 1, lines 7-11). Zhao et al. further teaches that: “problems had emerged regarding the stability of mRNA: it was easily degraded by the presence of nuclease in tissue and skin […]. To solve these problems, several kinds of non-viral carriers had been evaluated for efficient mRNA administration. Most of them were based on cationic lipids.” And that: “Besides lipids, cationic polymers have also been widely investigated for the delivery of mRNA. […] However, more potent carriers for mRNA delivery are highly required to mediate the application of mRNA vaccine strategies.” (p. 2596, col. 2).
	Zhao et al. teaches that “to the best of our knowledge, cationic micelles have never been reported as an efficient vehicle for mRNA vaccine delivery. We have previously reported that stearic acid and branched PEI-2k conjugates (PSA) could form self-assembled cationic micelles.” And that: “The objective of the present work was to evaluate the capability of PSA cationic micelles for mRNA vaccines delivery.” (p. 2597, col. 1, 1st paragraph; Figure 1). Zhao et al. does not expressly teach the combination of poly(β-amino ester)(PBAE) with a fatty acid such as lauric acid.
	ANDERSON teaches PBAE cationic polymers, as an alternative to PEI cationic polymers, for delivery of mRNA (see whole document). ANDERSON teaches that: “Branched polyethylenimine (bPEI) are known to be efficient delivery vectors for nebulized gene delivery. However, toxicity concerns related to bPEI remain, due to accumulation of the relatively large, non-degradable polymer. […] In particular, there remains a need for delivery vehicles that form stable compositions, suitable for the delivery of therapeutic agents, such as mRNA, via nebulization.” [emphasis added]([0003]). And that: “Biodegradability is a particular advantage of these PBAE delivery vectors, particularly for repeat administration where non-degradable vectors like PEI may accumulate or be difficult for the body to metabolize.” [emphasis added]([0077]). ANDERSON teaches polynucleotide complexes ([0240] through [0242]). ANDERSON does not expressly teach PBAE-fatty acid conjugates, however, given that Zhao et al. teaches PEI-stearic acid conjugate, that is, a cationic polymer conjugated to a fatty acid as having improved delivery of mRNA. Given the advantages of PBAE over PEI (lower toxicity, higher biodegradability), one of ordinary skill would have been motivated replace the PEI-stearic acid conjugate with a PBAE-stearic acid conjugate in order to form an improved micelle/polynucleotide complex/polyplex as suggested by ZHAO and Zhao et al. in order to stabilize the mRNA as cargo in the PLGA-PEG nanoparticles of ZHAO.
	Regarding the elected species of lipid (dodecanoic acid - C12), Wang et al. teaches a library of (un)saturated lipidoid (lipid-like molecules) for intracellular gene delivery (see whole document). Particularly, Wang et al. teaches “A combinatorial library of unsaturated lipidoids was synthesized through the Michael addition of amines to oleyl acrylamide. Their capability in facilitating in vitro gene delivery was evaluated by transfecting HeLa cells with EGFP-encoding plasmid DNA and mRNA. The preliminary screening results indicated that lipidoids with unsaturated oleyl tails are superior transfection agents compared to saturated lipidoids with n-octadecyl tails under the same conditions. The different transfection abilities of the unsaturated and saturated lipidioids were ascribed to the large, tightly packed lipoplexes of saturated lipidoids. The potential applications of the library of lipidoids were further expanded by looking at their ability to transfect fibroblasts as well as different cancerous cell lines.” (abstract). Wang et al. teaches that: “As shown in Figure 1, a library of unsaturated and saturated lipidoids was prepared through the reaction of amines with oleyl acrylamide (Figure 1B, I) and n-octadecyl acrylamide (Figure 1B, II), respectively. This was completed in the absence of any solvents or catalysts, and the simple and mild reactions allowed us to generate a structurally diverse library of 32 lipidoids. Their capability to facilitate intracellular gene delivery was first evaluated by delivering enhanced green fluorescent protein (EGFP)-encoding DNA and mRNA (mRNA) into human cervical carcinoma cells (HeLa). The preliminary screening results indicated that unsaturated lipidoids are the superior gene transfection agent compared to saturated lipidoids under the same conditions. Such differences can be ascribed to the large, tightly packed lipoplexes of the saturated lipidoids, which prohibit efficient cellular uptake of lipidoid/gene complexes and intracellular gene releases.” (p. 403, paragraph bridging cols. 1-2). 
	Additionally, regarding the species C12, the examiner cites KACZMAREK teaching Development of Polymer-Lipid Nanoparticles for Potent mRNA Delivery to the Lung (consistent with disclosure of ANDERSON, cited above), and particularly teaching a C12-alkylamine as a top performer (p. 44-45, Figures 2-1 & 2-2: “DD90-C12-122”). Thus, a C12 alkyl in the context of mRNA delivery to the lungs, it appears that C12 would have been a prima facie obvious species to select, that is, lauric acid rather than stearic acid taught by Zhao et al., in the PBAE-fatty acid suggested by the combination of ZHAO with Zhao et al. and ANDERSON.
	Regarding the molecular weight of the cationic polymer-lipid conjugate (instant claim 16), KACZMAREK teaches that “The Anderson et al. functional screen found no polymers possessing high transfection capabilities below a size of 10 kDa, which agrees with results that demonstrated a positive correlation between PEI molecular weight and its efficacy as a nucleic acid delivery vehicle.” (p. 30, lines 15-17). Additionally, PEI-stearic acid, the PEI being PEI-2K (or 2000 Daltons without the stearic acid) which would fall in the range of instant claim 16.
	Regarding the ratio of the lipid:cationic polymer in Zhao et al. appears to be 1:1 within the scope of instant claim 16.
	Regarding the size of the cationic polymer-lipid conjugates being in the range of 5 nm to 80 nm (instant claims 13 and 20), the Zhao et al. teaches their PEI-stearic acid mRNA complexes are about 100 nm (p. 2599, col. 2, §Results, 1st paragraph, last sentence; Figures 3A-C), which is slightly above the upper range of 80 nm. However, ANDERSON clearly teaches the broader range of 1 nm to 100 nm ([0243]) for nanoparticles. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a PLGA-PEG nanoparticle for delivery of a nucleic acid such as mRNA as a cargo, as taught by ZHAO, and further to form a cationic polymer complex with the mRNA cargo in order to stabilize the mRNA against degradation in vivo, and to further produce a cationic-lipid conjugated such as PEI-stearic acid, as suggested by Zhao et al., and to modify the PEI-stearic acid to produce a PBAE-fatty acid conjugate because PBAE has lower toxicity and higher biodegradability as compared to PEI, as suggested by ANDERSON, and to optimize the fatty acid species as suggested by Wang et al., the C12 species appearing to be obvious in this context because KACZMAREK teaches a PBAE-alkylamine for mRNA complexation the alkylamine including a C12 alkyl chain, thus suggesting PBAE-lauric acid (C12) for complexation with mRNA for use as cargo delivery using the PLGA-PEG nanoparticles of ZHAO.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because PLGA-PEG nanoparticles were known in the prior art, and nanocomplexes of mRNA:cationic-lipids were known in the prior art, and it would have required no more than an ordinary level of skill in the art to substitute the PEI-stearic acid of Zhao et al. with PBAE-lauric acid. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites CHENG (US 2014/0314864) as describing delivery of therapeuic agents using PLGA-PEG nanoparticles, the therapeutic agents encompassing nucleic acids (see whole document, abstract & [0024]). The examiner cites Zhang et al. (“Genetic programming of macrophages to perform anti-tumor functions using targeted mRNA nanocarriers,” 2019, Nature Publishing Group; Nature Communications, Vol. 10, No. 3974, pp. 1-16) as teaching poly(glutamic acid) nanoparticles enclosing mRNA-PBAE complexes (see whole document). The examiner cites Aliabadi et al. (“Impact of Lipid Substitution on Assembly and Delivery of siRNA by Cationic Polymers,” 2011, Wiley-VCH; Macromolecular Bioscience, Vol. 11, pp. 662-672) is cited as teaching cationic-lipids for delivery of siRNA wherein different fatty acid lipid substituitions are investigated (see whole document). Navarro et al. (“Micelle-like Nanoparticles as Carriers for DNA and siRNA,” 2015; ACS; Molecular Pharmaceutics, Vol. 12, pp. 301-313) is cited as teaching cationic polymer carriers for delivery of nucleic acids (see whole document) including their advantages (p. 303, §1.3), conjugates with different lipids such as fatty acids (p. 304, col. 1, first full paragraph). Fields et al. (“Surface modified poly(β amino ester)-containing nanoparticles for plasmid DNA delivery,” 2012, ELSEVIER; Journal of Controlled Release, Vol. 164, pp. 41-48) is cited as teaching PBAE/PLGA nanoparticles for delivery of nucleic acids (pDNA)(see whole document).
	Claims 1-20 are pending and have been examined on the merits. Claims 3-5, 7, 9, 12, 13-17 and 19 are rejected under 35 U.S.C. 112(b); and claims 1-20 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                     /TIGABU KASSA/                                                             Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See TESS record for PICOGREEN, attached.